 

Exhibit 10.3

 

PLACEMENT AGENCY AGREEMENT

 

March 4, 2015

 

H.C. Wainwright & Co., LLC

430 Park Avenue

New York, New York 10022

 

Dawson James Securities, Inc.

1 North Federal Highway

5th Floor

Boca Raton, Florida 33432

 

Ladies and Gentlemen:

 

Introduction. Subject to the terms and conditions herein (this “Agreement”),
InspireMD, Inc., a Delaware corporation (the “Company”), hereby agrees to sell
registered securities (the “Securities”) of the Company, comprising up to
34,478,675 shares (the “Shares”) of the Company’s common stock, $0.0001 par
value per share (the "Common Stock”), and common stock purchase warrants to
purchase up to an aggregate of 34,478,675 shares of Common Stock (the “Warrants”
and, together with the Shares, the “Securities”) directly to various investors
(each, an “Investor” and, collectively, the “Investors”) through H.C. Wainwright
& Co., LLC, as lead Placement Agent (the “Lead Agent”) and Dawson James
Securities, Inc. (the “Co-Agent” and together with the Lead Agent, the
“Placement Agents”). The Lead Agent may retain other brokers or dealers to act
as sub-agents or selected-dealers on its behalf in connection with the Offering
(as defined below).

 

The Company hereby confirms its agreement with the Placement Agents as follows:

 

Section 1.               Agreement to Act as Placement Agents.

 

(a)                On the basis of the representations, warranties and
agreements of the Company herein contained, and subject to all the terms and
conditions of this Agreement, the Placement Agents, in their roles set forth
hereunder, shall be the exclusive Placement Agents in connection with the
offering and sale by the Company of the Securities pursuant to the Company's
registration statement on Form S-3 (File No. 333-191875) (the “Registration
Statement”), with the terms of such offering (the “Offering”) to be subject to
market conditions and negotiations between the Company, the Placement Agents and
the prospective Investors. The Placement Agents will act on a reasonable best
efforts basis and the Company agrees and acknowledges that there is no guarantee
of the successful placement of the Securities, or any portion thereof, in the
prospective Offering. Under no circumstances will the Placement Agents or any of
its “Affiliates” (as defined below) be obligated to underwrite or purchase any
of the Shares for its own account or otherwise provide any financing. The
Placement Agents shall act solely as the Company’s agent and not as principal.
The Placement Agents shall have no authority to bind the Company with respect to
any prospective offer to purchase Shares and the Company shall have the sole
right to accept offers to purchase Shares and may reject any such offer, in
whole or in part. Subject to the terms and conditions hereof, payment of the
purchase price for, and delivery of, the Securities shall be made at one closing
(the “Closing” and the date on which the Closing occurs, a “Closing Date”). As
compensation for services rendered, on each Closing Date, the Company shall pay
to the Placement Agents the fees and expenses set forth below:

 



 

 

 

(i)                 A cash fee equal to 8.0% of the gross proceeds received by
the Company from the sale of the Securities at the Closing.

 

(ii)               The Company also agrees to pay Lead Agent a non-accountable
expense allowance of 1.0% of the aggregate gross proceeds raised in the
placement (provided, however, that such reimbursement amount in no way limits or
impairs the indemnification and contribution provisions of this Agreement).

 

(b)               The term of the Placement Agent's exclusive engagement will
begin on the date hereof and end on the date that is 10 days hereafter (the
“Exclusive Term”). Notwithstanding anything to the contrary contained herein,
the provisions concerning confidentiality, indemnification and contribution
contained herein and the Company’s obligations contained in the indemnification
provisions will survive any expiration or termination of this Agreement, and the
Company’s obligation to pay fees actually earned and payable and to reimburse
expenses actually incurred and reimbursable pursuant to Section 1 hereof and
which are permitted to be reimbursed under FINRA Rule 5110(f)(2)(D), will
survive any expiration or termination of this Agreement. Nothing in this
Agreement shall be construed to limit the ability of the Placement Agents or
their respective Affiliates to pursue, investigate, analyze, invest in, or
engage in investment banking, financial advisory or any other business
relationship with Persons (as defined below) other than the Company. As used
herein (i) “Persons” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind and (ii) “Affiliate” means any Person that, directly
or indirectly through one or more intermediaries, controls or is controlled by
or is under common control with a Person as such terms are used in and construed
under Rule 405 under the Securities Act of 1933, as amended (the “Securities
Act”).

 

Section 2.                 Representations, Warranties and Covenants of the
Company. Each of the representations and warranties (together with any related
disclosure schedules thereto) made to the Investors in that certain Securities
Purchase Agreement dated as of March 4, 2015 (the “Purchase Agreement”), between
the Company and each Investor, is hereby incorporated herein by reference (as
though fully restated herein) and is hereby made to, and in favor of, the
Placement Agents. In addition, the Company hereby represents, warrants and
covenants to the Placement Agents as of the date hereof, and as of each Closing
Date, as follows:

 

(a)                Securities Law Filings. The Company has filed with the
Securities and Exchange Commission (the “Commission”) the Registration Statement
under the Securities Act of 1933, as amended (the “Securities Act”), which was
filed on October 24, 2013 for the registration under the Securities Act of the
Securities. Following the effectiveness of the Registration Statement and the
determination of pricing among the Company and the prospective Investors
introduced to the Company by Placement Agents, the Company will file with the
Commission pursuant to Rules 430A and 424(b) under the Securities Act, and the
rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a final prospectus relating to the placement of the
Securities, their respective pricings and the plan of distribution thereof and
will advise the Placement Agents of all further information (financial and
other) with respect to the Company required to be set forth therein. Such
registration statement, at any given time, including the exhibits thereto filed
at such time, as amended at such time, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the amended or
supplemented form of prospectus, in the form in which it will be filed with the
Commission pursuant to Rules 430A and/or 424(b) (including the Base Prospectus
as so amended or supplemented) is hereinafter called the “Prospectus
Supplement.” The Registration Statement at the time it originally becomes
effective is hereinafter called the “Original Registration Statement.” Any
reference in this Agreement to the Registration Statement, the Original
Registration Statement, the Base Prospectus or the Prospectus Supplement shall
be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), if any, which were or are filed under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), at any
given time, as the case may be; and any reference in this Agreement to the terms
“amend,” “amendment” or “supplement” with respect to the Registration Statement,
the Original Registration Statement, the Base Prospectus or the Prospectus
Supplement shall be deemed to refer to and include the filing of any document
under the Exchange Act after the date of this Agreement, or the issue date of
the Base Prospectus or the Prospectus Supplement, as the case may be, deemed to
be incorporated therein by reference. All references in this Agreement to
financial statements and schedules and other information which is “contained,”
“included,” “described,” “referenced,” “set forth” or “stated” in the
Registration Statement, the Base Prospectus or the Prospectus Supplement (and
all other references of like import) shall be deemed to mean and include all
such financial statements and schedules and other information which is or is
deemed to be incorporated by reference in the Registration Statement, the Base
Prospectus or the Prospectus Supplement, as the case may be. The Company has not
received any notice that the Commission has issued or intends to issue a stop
order suspending the effectiveness of the Registration Statement or the use of
the Base Prospectus or the Prospectus Supplement or intends to commence a
proceeding for any such purpose.

 



2

 

 

(b)               Assurances. The Original Registration Statement, as amended,
(and any further documents to be filed with the Commission) contains all
exhibits and schedules as required by the Securities Act. Each of the
Registration Statement and any post-effective amendment thereto, at the time it
became effective, complied in all material respects with the Securities Act and
the applicable Rules and Regulations and did not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading. The Base Prospectus,
and the Prospectus Supplement, each as of its respective date, comply or will
comply in all material respects with the Securities Act and the applicable Rules
and Regulations. Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the date thereof any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Incorporated Documents, when they were
filed with the Commission, conformed in all material respects to the
requirements of the Exchange Act and the applicable rules and regulations
promulgated thereunder, and none of such documents, when they were filed with
the Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. Except for this
Agreement, there are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. Except for this Agreement, there are no contracts or
other documents required to be described in the Base Prospectus or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, which have not been described or filed as required.

 



3

 

 

(c)                Offering Materials. Neither the Company nor any of its
directors and officers has distributed and none of them will distribute, prior
to each Closing Date, any offering material in connection with the offering and
sale of the Securities other than the Base Prospectus, any preliminary
prospectus approved by the Placement Agents, the Prospectus Supplement, the
Registration Statement, copies of the documents incorporated by reference
therein and any other materials permitted by the Securities Act.

 

(d)               Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and the Prospectus Supplement and otherwise to
carry out its obligations hereunder and thereunder. The execution and delivery
of each of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby and under the Prospectus Supplement
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company, the Company’s Board of Directors
(the “Board of Directors”) or the Company’s stockholders in connection therewith
other than in connection with the Required Approvals (as defined below). This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law. For purposes of this
Agreement “Required Approvals” means (i) the filing with the Commission of any
preliminary prospectus and the Prospectus Supplement and (ii) an application to
NYSE MKT for the listing of the Shares and the Common Stock issuable upon
exercise of the Warrants for trading thereon in the time and manner required
thereby.

 

(e)                No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the transactions contemplated pursuant to the
Prospectus Supplement, the issuance and sale of the Securities and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (i) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in: (i) a material adverse
effect on the legality, validity or enforceability of this Agreement, (ii) a
material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company and all direct
and indirect subsidiaries of the Company, taken as a whole, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect on a
timely basis its obligations under this Agreement (any of (i), (ii) or (iii), a
“Material Adverse Effect”).

 



4

 

 

(f) FINRA Affiliations. There are no affiliations with any FINRA member firm
among the Company’s officers, directors or, to the knowledge of the Company, any
five percent (5%) or greater stockholder of the Company.

 

Section 3.                 Delivery and Payment. The Closing shall occur at the
offices of the Ellenoff Grossman & Schole LLP, 1345 Avenue of the Americas, New
York, New York 10105 (or at such other place as shall be agreed upon by the
Placement Agents and the Company) (“Placement Agents’ Counsel”). Subject to the
terms and conditions hereof, at the Closing payment of the purchase price for
the Securities sold on such Closing Date shall be made by Federal Funds wire
transfer, against delivery of such Securities, and such Securities shall be
registered in such name or names and shall be in such denominations, as the
Placement Agents may request at least one business day before the time of
purchase (as defined below).

 

Deliveries of the documents with respect to the purchase of the Securities, if
any, shall be made at the offices of Placement Agents’ Counsel. All actions
taken at a Closing shall be deemed to have occurred simultaneously.

 

Section 4.                 Covenants and Agreements of the Company. The Company
further covenants and agrees with the Placement Agents as follows:

 

(a)                Registration Statement Matters. The Company will advise the
Placement Agents promptly after it receives notice thereof of the time when any
amendment to the Registration Statement has been filed or becomes effective or
any supplement to any Prospectus Supplement or any amended Prospectus Supplement
has been filed and will furnish the Placement Agents with copies thereof. The
Company will file promptly all reports and any definitive proxy or information
statements required to be filed by the Company with the Commission pursuant to
Section 13(a), 14 or 15(d) of the Exchange Act subsequent to the date of any
Prospectus Supplement and for so long as the delivery of a prospectus is
required in connection with the Offering. The Company will advise the Placement
Agents, promptly after it receives notice thereof (i) of any request by the
Commission to amend the Registration Statement or to amend or supplement any
Prospectus Supplement or for additional information, and (ii) of the issuance by
the Commission of any stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto or any order
directed at any Incorporated Document, if any, or any amendment or supplement
thereto or any order preventing or suspending the use of the Base Prospectus or
any Prospectus Supplement or any amendment or supplement thereto or any
post-effective amendment to the Registration Statement, of the suspension of the
qualification of the Securities for offering or sale in any jurisdiction, of the
institution or threatened institution of any proceeding for any such purpose, or
of any request by the Commission for the amending or supplementing of the
Registration Statement or a Prospectus Supplement or for additional information.
The Company shall use its best efforts to prevent the issuance of any such stop
order or prevention or suspension of such use.  If the Commission shall enter
any such stop order or order or notice of prevention or suspension at any time,
the Company will use its best efforts to obtain the lifting of such order at the
earliest possible moment, or will file a new registration statement and use its
best efforts to have such new registration statement declared effective as soon
as practicable.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A, 430B and 430C, as applicable, under the
Securities Act, including with respect to the timely filing of documents
thereunder, and will use its reasonable efforts to confirm that any filings made
by the Company under such Rule 424(b) are received in a timely manner by the
Commission.

 

(b)               [Reserved].

 



5

 

 

(c)                Amendments and Supplements to a Prospectus Supplement and
Other Matters. The Company will comply with the Securities Act and the Exchange
Act, and the rules and regulations of the Commission thereunder, so as to permit
the completion of the distribution of the Securities as contemplated in this
Agreement, the Incorporated Documents and any Prospectus Supplement. If during
the period (if any) in which a prospectus is required by law to be delivered in
connection with the distribution of Securities contemplated by the Incorporated
Documents or any Prospectus Supplement (the “Prospectus Delivery Period”), any
event shall occur as a result of which, in the judgment of the Company or in the
opinion of the Placement Agents or counsel for the Placement Agents, it becomes
necessary to amend or supplement the Incorporated Documents or any Prospectus
Supplement in order to make the statements therein, in the light of the
circumstances under which they were made, as the case may be, not misleading, or
if it is necessary at any time to amend or supplement the Incorporated Documents
or any Prospectus Supplement or to file under the Exchange Act any Incorporated
Document to comply with any law, the Company will promptly prepare and file with
the Commission, and furnish at its own expense to the Placement Agents and to
dealers, an appropriate amendment to the Registration Statement or supplement to
the Registration Statement, the Incorporated Documents or any Prospectus
Supplement that is necessary in order to make the statements in the Incorporated
Documents and any Prospectus Supplement as so amended or supplemented, in the
light of the circumstances under which they were made, as the case may be, not
misleading, or so that the Registration Statement, the Incorporated Documents or
any Prospectus Supplement, as so amended or supplemented, will comply with law.
Before amending the Registration Statement or supplementing the Incorporated
Documents or any Prospectus Supplement in connection with the Offering, the
Company will furnish the Placement Agents with a copy of such proposed amendment
or supplement and will not file any such amendment or supplement to which the
Placement Agents reasonably objects.

 

(d)               Copies of any Amendments and Supplements to a Prospectus
Supplement. The Company will furnish the Placement Agents, without charge,
during the period beginning on the date hereof and ending on the later of the
last Closing Date of the Offering, as many copies of the Incorporated Documents
and any Prospectus Supplement and any amendments and supplements thereto
(including any Incorporated Documents, if any) as the Placement Agents may
reasonably request.

 

(e)                Free Writing Prospectus. The Company covenants that it will
not, unless it obtains the prior written consent of the Placement Agents, make
any offer relating to the Securities that would constitute an Company Free
Writing Prospectus or that would otherwise constitute a “free writing
prospectus” (as defined in Rule 405 of the Securities Act) required to be filed
by the Company with the Commission or retained by the Company under Rule 433 of
the Securities Act. In the event that the Placement Agents expressly consents in
writing to any such free writing prospectus (a “Permitted Free Writing
Prospectus”), the Company covenants that it shall (i) treat each Permitted Free
Writing Prospectus as an Company Free Writing Prospectus, and (ii) comply with
the requirements of Rule 164 and 433 of the Securities Act applicable to such
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping.

 

(f)                Transfer Agent. The Company will maintain, at its expense, a
registrar and transfer agent for the Common Stock.

 

(g)                Earnings Statement. As soon as practicable and in accordance
with applicable requirements under the Securities Act, but in any event not
later than 18 months after the Closing Date, the Company will make generally
available to its security holders and to the Placement Agents an earnings
statement (which need not be audited), covering a period of at least 12
consecutive months beginning after the Closing Date, that satisfies the
provisions of Section 11(a) and Rule 158 under the Securities Act.

 



6

 

 

(h)               Periodic Reporting Obligations. During the Prospectus Delivery
Period (if any), the Company will duly file, on a timely basis, with the
Commission and the NYSE MKT all reports and documents required to be filed under
the Exchange Act within the time periods and in the manner required by the
Exchange Act.

 

(i)                 Additional Documents. The Company will enter into any
subscription, purchase or other customary agreements as the Placement Agents or
the Investors deem necessary or appropriate to consummate the Offering, all of
which will be in form and substance reasonably acceptable to the Company, the
Placement Agents and the Investors. The Company agrees that the Placement Agents
may rely upon, and each is a third party beneficiary of, the representations and
warranties, and applicable covenants, set forth in any such purchase,
subscription or other agreement with Investors in the Offering.

 

(j)                 No Manipulation of Price.  The Company will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any securities of the Company.

 

(k)               Acknowledgment. The Company acknowledges that any advice given
by the Placement Agents to the Company is solely for the benefit and use of the
Board of Directors of the Company and may not be used, reproduced, disseminated,
quoted or referred to, without the Placement Agents' prior written consent.

 

Section 5.                 Conditions of the Obligations of the Placement
Agents. The obligations of the Placement Agents hereunder shall be subject to
the accuracy of the representations and warranties on the part of the Company
set forth in Section 2 hereof, in each case as of the date hereof and as of the
Closing Date as though then made, to the timely performance by each of the
Company of its covenants and other obligations hereunder on and as of such
dates, and to each of the following additional conditions:

 

(a)                Accountants’ Comfort Letter. On the date hereof, the
Placement Agents shall have received, and the Company shall have caused to be
delivered to the Placement Agents, a letter from Kesselman & Kesselman, a member
firm of PricewaterhouseCoopers International Limited (the independent registered
public accounting firm of the Company), addressed to the Placement Agents, dated
as of the date hereof, in form and substance satisfactory to the Placement
Agents. The letter shall not disclose any change in the condition (financial or
other), earnings, operations, business or prospects of the Company from that set
forth in the Incorporated Documents or the applicable Prospectus Supplement,
which, in the Lead Agent's sole judgment, is material and adverse and that makes
it, in the Lead Agent's sole judgment, impracticable or inadvisable to proceed
with the Offering of the Securities as contemplated by such Prospectus
Supplement.

 

(b)               Compliance with Registration Requirements; No Stop Order; No
Objection from the FINRA. Each Prospectus Supplement (in accordance with Rule
424(b)) and “free writing prospectus” (as defined in Rule 405 of the Securities
Act), if any, shall have been duly filed with the Commission, as appropriate; no
stop order suspending the effectiveness of the Registration Statement or any
part thereof shall have been issued and no proceeding for that purpose shall
have been initiated or threatened by the Commission; no order preventing or
suspending the use of any Prospectus Supplement shall have been issued and no
proceeding for that purpose shall have been initiated or threatened by the
Commission; no order having the effect of ceasing or suspending the distribution
of the Securities or any other securities of the Company shall have been issued
by any securities commission, securities regulatory authority or stock exchange
and no proceedings for that purpose shall have been instituted or shall be
pending or, to the knowledge of the Company, contemplated by any securities
commission, securities regulatory authority or stock exchange; all requests for
additional information on the part of the Commission shall have been complied
with; and the FINRA shall have raised no objection to the fairness and
reasonableness of the placement terms and arrangements.

 



7

 

 

(c)                Corporate Proceedings. All corporate proceedings and other
legal matters in connection with this Agreement, the Registration Statement and
each Prospectus Supplement, and the registration, sale and delivery of the
Securities, shall have been completed or resolved in a manner reasonably
satisfactory to the Placement Agent's counsel, and such counsel shall have been
furnished with such papers and information as it may reasonably have requested
to enable such counsel to pass upon the matters referred to in this Section 5.

 

(d)               No Material Adverse Effect. Subsequent to the execution and
delivery of this Agreement and prior to the Closing Date, in each Placement
Agent's sole judgment after consultation with the Company, there shall not have
occurred any Material Adverse Effect.

 

(e)                Opinion of Counsel for the Company. The Placement Agents
shall have received on the Closing Date the favorable opinion of US legal
counsel to the Company, dated as of the Closing Date, including, without
limitation, a negative assurance letter, addressed to the Placement Agents and
in form and substance satisfactory to the Placement Agents.

 

(f)                Officers’ Certificate. The Placement Agents shall have
received on each Closing Date a certificate of the Company, dated as of such
Closing Date, signed by the Chief Executive Officer and Chief Financial Officer
of the Company, to the effect that, and the Placement Agents shall be satisfied
that, the signers of such certificate have reviewed the Registration Statement,
the Incorporated Documents, any Prospectus Supplement, and this Agreement and to
the further effect that:

 

(i)                 The representations and warranties of the Company in this
Agreement are true and correct, as if made on and as of such Closing Date, and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such Closing
Date;

 

(ii)               No stop order suspending the effectiveness of the
Registration Statement or the use of the Base Prospectus or any Prospectus
Supplement has been issued and no proceedings for that purpose have been
instituted or are pending or, to the Company’s knowledge, threatened under the
Securities Act; no order having the effect of ceasing or suspending the
distribution of the Securities or any other securities of the Company has been
issued by any securities commission, securities regulatory authority or stock
exchange in the United States and no proceedings for that purpose have been
instituted or are pending or, to the knowledge of the Company, contemplated by
any securities commission, securities regulatory authority or stock exchange in
the United States;

 

(iii)             When the Registration Statement became effective, at the time
of sale of the Securities, and at all times subsequent thereto up to the
delivery of such certificate, the Registration Statement and the Incorporated
Documents, if any, when such documents became effective or were filed with the
Commission, contained all material information required to be included therein
by the Securities Act and the Exchange Act and the applicable rules and
regulations of the Commission thereunder, as the case may be, and in all
material respects conformed to the requirements of the Securities Act and the
Exchange Act and the applicable rules and regulations of the Commission
thereunder, as the case may be, and the Registration Statement and the
Incorporated Documents, if any, did not and do not include any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading (provided, however,
that the preceding representations and warranties contained in this paragraph
(iii) shall not apply to any statements or omissions made in reliance upon and
in conformity with information furnished in writing to the Company by the
Placement Agents expressly for use therein) and, since the effective date of the
Registration Statement, there has occurred no event required by the Securities
Act and the rules and regulations of the Commission thereunder to be set forth
in the Incorporated Documents which has not been so set forth; and

 



8

 

 

(iv)             Subsequent to the respective dates as of which information is
given in the Registration Statement, the Incorporated Documents and any
Prospectus Supplement, there has not been: (a) any Material Adverse Effect; (b)
any transaction that is material to the Company and the Subsidiaries taken as a
whole, except transactions entered into in the ordinary course of business; (c)
any obligation, direct or contingent, that is material to the Company and the
Subsidiaries taken as a whole, incurred by the Company or any Subsidiary, except
obligations incurred in the ordinary course of business; (d) any material change
in the capital stock (except changes thereto resulting from the exercise of
outstanding stock options or warrants) or outstanding indebtedness of the
Company or any Subsidiary; (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company; or (f) any loss or
damage (whether or not insured) to the property of the Company or any Subsidiary
which has been sustained or will have been sustained which has a Material
Adverse Effect.

 

(g)                Bring-down Comfort Letter.  On each Closing Date,
the Placement Agents shall have received from Kesselman & Kesselman, a member
firm of PricewaterhouseCoopers International Limited, or such other
independent registered public accounting firm of the Company, a letter dated as
of such Closing Date, in form and substance satisfactory to the Placement
Agents, to the effect that they reaffirm the statements made in the letter
furnished pursuant to subsection (a) of this Section 5, except that the
specified date referred to therein for the carrying out of procedures shall be
no more than three business days prior to such Closing Date.

 

(h)               Stock Exchange Listing. The Common Stock shall be registered
under the Exchange Act and shall be listed on the NYSE MKT, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from the NYSE MKT,
nor shall the Company have received any information suggesting that the
Commission or the Trading Market is contemplating terminating such registration
or listing, except for such information disclosed in the Company’s reports filed
with the SEC prior to the date hereof.

 

(i)                 Additional Documents. On or before each Closing Date, the
Placement Agents and counsel for the Placement Agents shall have received such
information and documents as they may reasonably require for the purposes of
enabling them to pass upon the issuance and sale of the Securities as
contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.

 



9

 

 

If any condition specified in this Section 5 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Placement
Agents by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Section 6 (Payment of Expenses), Section 7
(Indemnification and Contribution) and Section 8 (Representations and
Indemnities to Survive Delivery) shall at all times be effective and shall
survive such termination.

 

Section 6.                 Payment of Expenses. The Company agrees to pay all
costs, fees and expenses incurred by the Company in connection with the
performance of its obligations hereunder and in connection with the transactions
contemplated hereby, including, without limitation: (i) all expenses incident to
the issuance, delivery and qualification of the Securities (including all
printing and engraving costs); (ii) all fees and expenses of the registrar and
transfer agent of the Common Stock; (iii) all necessary issue, transfer and
other stamp taxes in connection with the issuance and sale of the Securities;
(iv) all fees and expenses of the Company’s counsel, independent public or
certified public accountants and other advisors; (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of experts), the Base Prospectus
and each Prospectus Supplement, and all amendments and supplements thereto, and
this Agreement; (vi) the fees and expenses associated with including the
Securities on the NYSE MKT; and (vii) all other fees, costs and expenses
referred to in Part II of the Registration Statement.

 

Section 7.                 Indemnification and Contribution.

 

(a) The Company agrees to indemnify and hold harmless the Placement Agents, its
affiliates and each person controlling the Placement Agents (within the meaning
of Section 15 of the Securities Act), and the directors, officers, agents and
employees of the Placement Agents, its affiliates and each such controlling
person (the Placement Agents, and each such entity or person. an “Indemnified
Person”) from and against any losses, claims, damages, judgments, assessments,
costs and other liabilities (collectively, the “Liabilities”), and shall
reimburse each Indemnified Person for all fees and expenses (including the
reasonable fees and expenses of one counsel for all Indemnified Persons, except
as otherwise expressly provided herein) (collectively, the “Expenses”) as they
are incurred by an Indemnified Person in investigating, preparing, pursuing or
defending any Actions, whether or not any Indemnified Person is a party thereto,
(i) caused by, or arising out of or in connection with, any untrue statement or
alleged untrue statement of a material fact contained in any Incorporated
Document or by any omission or alleged omission to state therein a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading (other than untrue statements or alleged
untrue statements in, or omissions or alleged omissions from, information
relating to an Indemnified Person furnished in writing by or on behalf of such
Indemnified Person expressly for use in the Incorporated Documents) or (ii)
otherwise arising out of or in connection with advice or services rendered or to
be rendered by any Indemnified Person pursuant to this Agreement, the
transactions contemplated thereby or any Indemnified Person's actions or
inactions in connection with any such advice, services or transactions;
provided, however, that, in the case of clause (ii) only, the Company shall not
be responsible for any Liabilities or Expenses of any Indemnified Person that
are finally judicially determined to have resulted solely from such Indemnified
Person's (x) gross negligence or willful misconduct in connection with any of
the advice, actions, inactions or services referred to above or (y) use of any
offering materials or information concerning the Company in connection with the
offer or sale of the Securities in the Offering which were not authorized for
such use by the Company and which use constitutes gross negligence or willful
misconduct. The Company also agrees to reimburse each Indemnified Person for all
Expenses as they are incurred in connection with enforcing such Indemnified
Person's rights under this Agreement.

 



10

 

 

(b) Upon receipt by an Indemnified Person of actual notice of an Action against
such Indemnified Person with respect to which indemnity may be sought under this
Agreement, such Indemnified Person shall promptly notify the Company in writing;
provided that failure by any Indemnified Person so to notify the Company shall
not relieve the Company from any liability which the Company may have on account
of this indemnity or otherwise to such Indemnified Person, except to the extent
the Company shall have been prejudiced by such failure. The Company shall, if
requested by the Placement Agents, assume the defense of any such Action
including the employment of counsel reasonably satisfactory to the Placement
Agents, which counsel may also be counsel to the Company. Any Indemnified Person
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person unless: (i) the Company has
failed promptly to assume the defense and employ counsel or (ii) the named
parties to any such Action (including any impeded parties) include such
Indemnified Person and the Company, and such Indemnified Person shall have been
advised in the reasonable opinion of counsel that there is an actual conflict of
interest that prevents the counsel selected by the Company from representing
both the Company (or another client of such counsel) and any Indemnified Person;
provided that the Company shall not in such event be responsible hereunder for
the fees and expenses of more than one firm of separate counsel for all
Indemnified Persons in connection with any Action or related Actions, in
addition to any local counsel. The Company shall not be liable for any
settlement of any Action effected without its prior written consent (which shall
not be unreasonably withheld). In addition, the Company shall not, without the
prior written consent of the Placement Agents (which shall not be unreasonably
withheld), settle, compromise or consent to the entry of any judgment in or
otherwise seek to terminate any pending or threatened Action in respect of which
indemnification or contribution may be sought hereunder (whether or not such
Indemnified Person is a party thereto) unless such settlement, compromise,
consent or termination includes an unconditional release of each Indemnified
Person from all Liabilities arising out of such Action for which indemnification
or contribution may be sought hereunder. The indemnification required hereby
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.

 

(c) In the event that the foregoing indemnity is unavailable to an Indemnified
Person other than in accordance with this Agreement, the Company shall
contribute to the Liabilities and Expenses paid or payable by such Indemnified
Person in such proportion as is appropriate to reflect (i) the relative benefits
to the Company, on the one hand, and to the Placement Agents and any other
Indemnified Person, on the other hand, of the matters contemplated by this
Agreement or (ii) if the allocation provided by the immediately preceding clause
is not permitted by applicable law, not only such relative benefits but also the
relative fault of the Company, on the one hand, and the Placement Agents and any
other Indemnified Person, on the other hand, in connection with the matters as
to which such Liabilities or Expenses relate, as well as any other relevant
equitable considerations; provided that in no event shall the Company contribute
less than the amount necessary to ensure that all Indemnified Persons, in the
aggregate, are not liable for any Liabilities and Expenses in excess of the
amount of fees actually received by the Placement Agents pursuant to this
Agreement. For purposes of this paragraph, the relative benefits to the Company,
on the one hand, and to the Placement Agents on the other hand, of the matters
contemplated by this Agreement shall be deemed to be in the same proportion as
(a) the total value paid or contemplated to be paid to or received or
contemplated to be received by the Company in the transaction or transactions
that are within the scope of this Agreement, whether or not any such transaction
is consummated, bears to (b) the fees paid to the Placement Agents under this
Agreement. Notwithstanding the above, no person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act, as
amended, shall be entitled to contribution from a party who was not guilty of
fraudulent misrepresentation.

 



11

 

 

(d) The Company also agrees that no Indemnified Person shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to the Company
for or in connection with advice or services rendered or to be rendered by any
Indemnified Person pursuant to this Agreement, the transactions contemplated
thereby or any Indemnified Person's actions or inactions in connection with any
such advice, services or transactions except for Liabilities (and related
Expenses) of the Company that are finally judicially determined to have resulted
solely from such Indemnified Person's gross negligence or willful misconduct in
connection with any such advice, actions, inactions or services.

 

(e) The reimbursement, indemnity and contribution obligations of the Company set
forth herein shall apply to any modification of this Agreement and shall remain
in full force and effect regardless of any termination of, or the completion of
any Indemnified Person's services under or in connection with, this Agreement.

 

Section 8.                 Representations and Indemnities to Survive Delivery.
The respective indemnities, agreements, representations, warranties and other
statements of the Company or any person controlling the Company, of its
officers, and of the Placement Agents set forth in or made pursuant to this
Agreement will remain in full force and effect, regardless of any investigation
made by or on behalf of the Placement Agents, the Company, or any of its or
their partners, officers or directors or any controlling person, as the case may
be, and will survive delivery of and payment for the Securities sold hereunder
and any termination of this Agreement. A successor to a Placement Agents, or to
the Company, its directors or officers or any person controlling the Company,
shall be entitled to the benefits of the indemnity, contribution and
reimbursement agreements contained in this Agreement.

 

Section 9.                 Notices. All communications hereunder shall be in
writing and shall be mailed, hand delivered or telecopied and confirmed to the
parties hereto as follows:

 

If to H.C. Wainwright & Co., LLC to the address set forth above, attn: Head of
Investment Banking, e-mail: notices@hcwco.com.

 

With a copy to:

 

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, New York 10105

Facsimile: (201) 401-4741

Attention: Robert Charron

 

If to Dawson James Securities, Inc.:

 

Dawson James Securities, Inc.

One North Federal Highway, Suite 500

Boca Raton, Florida 33432

 



12

 

 

Facsimile: (561) 391-5775

Attention: Chief Executive Officer

 

If to the Company:

 

InspireMD, Inc.

321 Columbus Avenue

Boston, MA 02116

e-mail: alanm@inspiremd.com and craigs@inspiremd.com

Attention: Alan Milinazzo and Craig Shore

 

With a copy to:

 

Haynes and Boone, LLP

30 Rockefeller Plaza, 26th Floor

New York, NY 10012_

e-mail: rick.werner@haynesboone.com

Attention: Rick A. Werner

 

Any party hereto may change the address for receipt of communications by giving
written notice to the others.

 

Section 10.             Successors. This Agreement will inure to the benefit of
and be binding upon the parties hereto, and to the benefit of the employees,
officers and directors and controlling persons referred to in Section 7 hereof,
and to their respective successors, and personal representative, and no other
person will have any right or obligation hereunder.

 

Section 11.             Partial Unenforceability. The invalidity or
unenforceability of any section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other section, paragraph or
provision hereof. If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

 

Section 12.             Governing Law Provisions. This Agreement shall be deemed
to have been made and delivered in New York City and both this Agreement and the
transactions contemplated hereby shall be governed as to validity,
interpretation, construction, effect and in all other respects by the internal
laws of the State of New York, without regard to the conflict of laws principles
thereof. Each of the Placement Agents and the Company: (i) agrees that any legal
suit, action or proceeding arising out of or relating to this Agreement and/or
the transactions contemplated hereby shall be instituted exclusively in New York
Supreme Court, County of New York, or in the United States District Court for
the Southern District of New York, (ii) waives any objection which it may have
or hereafter to the venue of any such suit, action or proceeding, and (iii)
irrevocably consents to the jurisdiction of the New York Supreme Court, County
of New York, and the United States District Court for the Southern District of
New York in any such suit, action or proceeding. Each of the Placement Agents
and the Company further agrees to accept and acknowledge service of any and all
process which may be served in any such suit, action or proceeding in the New
York Supreme Court, County of New York, or in the United States District Court
for the Southern District of New York and agrees that service of process upon
the Company mailed by certified mail to the Company’s address shall be deemed in
every respect effective service of process upon the Company, in any such suit,
action or proceeding, and service of process upon the Placement Agents mailed by
certified mail to the Placement Agents’ address shall be deemed in every respect
effective service process upon the Placement Agents, in any such suit, action or
proceeding. Notwithstanding any provision of this Agreement to the contrary, the
Company agrees that neither the Placement Agents nor its affiliates, and the
respective officers, directors, employees, agents and representatives of the
Placement Agents, its affiliates and each other person, if any, controlling the
Placement Agents or any of its affiliates, shall have any liability (whether
direct or indirect, in contract or tort or otherwise) to the Company for or in
connection with the transactions described herein except for any such liability
for losses, claims, damages or liabilities incurred by the Company that are
finally judicially determined to have resulted from the bad faith or gross
negligence of such individuals or entities. If either party shall commence an
action or proceeding to enforce any provision of this Agreement, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

 



13

 

 

Section 13.             General Provisions.

 

(a) This Agreement constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. Notwithstanding anything herein to the contrary, the engagement letter
agreement dated February 23, 2015 between the Company and the Lead Agent shall
continue to be effective, including, without limitation, the provisions of
Section A.3., and the terms therein shall continue to survive and be enforceable
by the Lead Agent in accordance with its terms; provided, the parties
acknowledge that the fees and expenses payable by the Company to the Placement
Agents under Section 1(a) of this Agreement are the only fees and expenses
payable by the Company in connection with the Offering. This Agreement may be
executed in two or more counterparts, each one of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement may not be amended or modified unless in writing by
all of the parties hereto, and no condition herein (express or implied) may be
waived unless waived in writing by the Lead Agent and the Company. Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.

 

(b) The Company acknowledges that in connection with the offering of the
Securities: (i) the Placement Agents has acted at arms length, are not agents
of, and owe no fiduciary duties to the Company or any other person, (ii) the
Placement Agents owes the Company only those duties and obligations set forth in
this Agreement and (iii) the Placement Agents may have interests that differ
from those of the Company. The Company waives to the full extent permitted by
applicable law any claims it may have against the Placement Agents arising from
an alleged breach of fiduciary duty in connection with the offering of the
Securities

 

[The remainder of this page has been intentionally left blank.]

 



14

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign below whereupon this instrument, along with all counterparts hereof,
shall become a binding agreement in accordance with its terms.

 

  Very truly yours,         INSPIREMD, INC.         By:   /s/ Alan Milinazzo    
Name: Alan Milinazzo     Title: President and Chief Executive Officer

 

The foregoing Placement Agency Agreement is hereby confirmed and accepted as of
the date first above written.

 

H.C. WAINWRIGHT & CO., LLC         By:    /s/ Mark Viklund     Name: Mark
Viklund     Title: Chief Executive Officer         DAWSON JAMES SECURITIES, INC.
        By:    /s/ Robert D. Keyser, Jr.     Name: Robert D. Keyser, Jr.    
Title: Chief Executive Officer  

 



15

 

 

 